Motion by appellants-respondents for reargument of the appeal and cross appeal from an order of the Supreme Court, Kings County, dated March 12, 1979, which was decided by order of this court, dated October 22, 1980. Motion denied. On the court’s own motion, its decision dated October 22, 1980 [77 AD2d 92] is amended by adding a provision to its first decretal paragraph, further modifying the order appealed from, by deleting from the third decretal paragraph thereof, the words “on all issues”, and by inserting *839therein the words, “on the issue of damages only”. Order dated October 22, 1980, entered on said decision, amended accordingly. The new trial, if one is to be held is limited to the issues of damages only. The jury’s verdict on the issue of liability has been affirmed. This affirmance does not imply, however, that relevant evidence, previously adduced as proof of the other elements of malicious prosecution but also to the issue of damages, is now precluded or unnecessary. Such evidence on all the issues will be admissible at the trial on the issue of damages, within the discretion of the trial court: Hopkins, J.P., Lazer, Margett and O’Connor, JJ., concur.